UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:000-53681 CANTERBURY RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0599680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 69 Stanley Point Road, Devonport, Auckland, New Zealand (Address of principal executive offices) (Zip Code) (64) 9 445-6338 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).T Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).T Yes £ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of April 23, 2012, the Issuer had 11,500,000 Shares of Common Stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying balance sheets of Canterbury Resources, Inc. (a pre-exploration stage company) (the “Company”) at March 31, 2012 (with comparative figures as at December 31, 2011) and the statement of operations for the three months ended March 31, 2012 and 2011 and from September 2, 2008 (date of inception) to March 31, 2012 and the statement of cash flows for the three months ended March 31, 2012 and 2011 and for the period from September 2, 2008 (date of inception) to March 31, 2012 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2012, are not necessarily indicative of the results that can be expected for the year ending December 31, 2012. As used in this Quarterly Report, the terms "we,” "us,” "our,” “Canterbury” and the “Company” mean Canterbury Resources, Inc. unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. 2 CANTERBURY RESOURCES, INC. (A Pre-exploration Stage Company) BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock: 650,000,000 shares authorized, at $0.001 par value; 11,500,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 CANTERBURY RESOURCES, INC. (A Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three months ended March 31, 2012 and 2011 and for the period from September 2, 2008 (date of inception) to March 31, 2012 (Unaudited) Three months ended March 31, 2012 Three months ended March 31, 2011 From inception (Sept. 2, 2008) to March 31, 2012 REVENUES $
